878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Don Edgar BURRIS, Petitioner,v.SOCIAL SECURITY ADMINISTRATION, Department of Health andHuman Services, Respondent.
No. 89-3054.
United States Court of Appeals, Federal Circuit.
May 11, 1989.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The order of the Merit Systems Protection Board (board), 39 M.S.P.R. 51 (1988), authorizing removal of administrative law judge Don Edgar Burris for, inter alia, "insubordination, disruption and unprofessional actions amounting to open contempt and defiance of administrative authority" and "malicious use of HHS grievance procedures," is affirmed.

OPINION

2
Burris' scattershot attack on the agency and the administrative law judge fails to convince us that the board's order is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Brennan v. Social Security Administration, 787 F.2d 1559, 1563 (Fed.Cir.1986), cert. denied, 107 S.Ct. 573 (1986).  We therefore affirm that order.


3
We also deny Burris' motion to transfer.  Burris presented no specific claim of discrimination and no evidence supporting his generalized assertions.    See Meehan v. United States Postal Service, 718 F.2d 1069, 1073 (Fed.Cir.1983).